Opinion issued January 26, 2006












     




In The
Court of Appeals
For The
First District of Texas




NOS. 01-05-00971-CV 
         01-05-00972-CV




IN RE THUY PHAN, Relator




Original Proceeding on Petitions for Writs of Mandamus 
and Prohibition




MEMORANDUM OPINION

          Relator, Thuy Phan, has filed a petition for writ of mandamus asking this Court
to direct the trial court
 to vacate all orders entered subsequent to January 15, 2005,
including (1) the April 13, 2005 Order Appointing Amicus Attorney; (2) the August
30, 2005 Order in Suit to Modify the Parent-Child Relationship; and (3) the October
6, 2005 Order for Deposit and Release.  In addition, relator has filed a petition for
writ of prohibition asking this Court to bar the trial court “from issuing any further
orders modifying the December 16, 2004 order until the trial court’s continuing
jurisdiction is properly invoked under Chapter 156 of the Texas Family Code.”     
          We deny the petition for a writ of mandamus. 
          We deny the petition for a writ of prohibition. 
PER CURIAMPanel consists of Justices Taft, Higley, and Bland.